729 S.W.2d 690 (1987)
Julia A. BERRY et al.
v.
DODSON, NUNLEY & TAYLOR, P.C., et al.
No. C-5896.
Supreme Court of Texas.
February 25, 1987.
Joint motion of the parties filed herein on February 20, 1987 having been duly considered, it is ordered that the joint motion be, and hereby is, granted.
The petitioners' application for writ of error having been granted previously on January 7, 1987, the judgments of the courts below are set aside and the cause is remanded to the trial court for entry of judgment pursuant to the settlement agreement of the parties.